                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

JONATHAN MANLOVE,              )
Individually, and on behalf of others
                               )
similarly situated,            )
                               )
              Plaintiff,       )
                               )                        No. 1:18-cv-145
v.                             )
                               )                        Judge McDonough
VOLKSWAGEN AKTIENGESELLSCHAFT, )                        Magistrate Judge Steger
VOLKSWAGEN GROUP OF AMERICA,   )
INC., and VOLKSWAGEN GROUP OF  )
AMERICA CHATTANOOGA            )
OPERATIONS, LLC,               )
                               )
             Defendants.       )

  JOINT MOTION FOR STIPULATED ORDER RESETTING HEARING DATE AND
                  MODIFYING BRIEFING SCHEDULE

        The parties, by and through counsel, pursuant to Local Rule 7.1(a), jointly request and

stipulate that the Court reset the hearing on Plaintiff’s Motion for Preliminary Injunction to

January 10, 2019, and modify the briefing schedule so that Defendants’ response to Plaintiff’s

motion is due on or before January 3, 2019.

        Plaintiff filed his Motion for Preliminary Injunction on Thursday, December 6, 2018. On

Monday, December 10, 2018, the Court issued its Order setting a briefing schedule on the

Motion and setting a hearing date of January 3, 2019 at 10:00 a.m. One of the primarily

responsible attorneys for Defendants, Charles B. Lee, is scheduled to be out of state on vacation

during the time of the hearing as it is currently set. The parties have agreed to move the hearing

to January 10, 2019, assuming that date remains available. The parties have further agreed to

extend the deadline for Defendants to respond to the Motion until January 3, 2019, and to extend

the deadline for Plaintiff to file a reply, if any, until January 8, 2019.
       Notwithstanding this joint motion, Defendants note that they also intend to file a motion

to hold Plaintiff’s Motion for Preliminary Injunction in abeyance until after the Court rules upon

the pending motions to compel arbitration and to dismiss (ECF Nos. 29 and 31). Plaintiff intends

to oppose that motion. Defendants have proposed and agreed to this joint motion and stipulated

order as an interim measure without prejudice to the Defendants’ right to request that the Motion

for Preliminary Injunction be held in abeyance.

       Accordingly, the parties stipulate and jointly request that the hearing on Plaintiff’s

Motion for Preliminary Injunction be reset for January 10, 2019, and that the Court’s briefing

schedule be modified so that Defendants’ response to the Motion be due on or before January 3,

2019, and that Plaintiff’s reply, if any, be due on or before January 8, 2019.

       Respectfully submitted this 11th day of December 2018.
SANFORD HEISLER SHARP, LLP
By: s/ Kevin Sharp
       Kevin Sharp (BPR No. 016287)
611 Commerce Street, Suite 3100
Nashville, TN 37203
Telephone: (615) 434-7000
Facsimile: (615) 434-7020
ksharp@sanfordheisler.com
Attorneys for Plaintiff

MILLER & MARTIN PLLC
By: s/ Charles B. Lee
       Charles B. Lee (BPR No. 11570)
       Bradford G. Harvey (BPR No. 17393)
       Megan B. Welton (BPR No. 34484)
       Jessica Malloy-Thorpe (BPR No. 35234)
Suite 1200, Volunteer Building
832 Georgia Avenue
Chattanooga, TN 37402
Telephone: (423) 756-6600
Facsimile: (423) 785-8293
chuck.lee@millermartin.com
brad.harvey@millermartin.com
megan.welton@millermartin.com
jessica.malloy-thorpe@millermartin.com
Attorneys for Defendants
